
	
		II
		110th CONGRESS
		1st Session
		S. 401
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Rockefeller (for
			 himself, Ms. Snowe,
			 Mr. Kennedy, Ms. Collins, Mr.
			 Menendez, Mr. Reed,
			 Ms. Mikulski, Mr. Durbin, Mr.
			 Obama, Mr. Feingold,
			 Mr. Kerry, Mr.
			 Lautenberg, Mr. Whitehouse,
			 Mr. Harkin, Mr.
			 Cardin, Ms. Klobuchar,
			 Mrs. McCaskill, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XXI of the Social Security Act to
		  eliminate funding shortfalls for the State Children’s Health Insurance Program
		  (SCHIP) for fiscal year 2007.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Children Covered Act of
			 2007.
		2.Elimination of
			 SCHIP funding shortfalls for fiscal year 2007
			(a)Elimination of
			 remainder of funding shortfalls, tiered match, and other limitation on
			 expendituresSection 2104(h) of the Social Security Act (42
			 U.S.C. 1397dd(h)), as added by section 201(a) of the National Institutes of
			 Health Reform Act of 2006 (Public Law 109–482), is amended—
				(1)in the heading
			 for paragraph (2), by striking remainder of reduction and inserting
			 part
			 of; and
				(2)by striking
			 paragraph (4) and inserting the following:
					
						(4)Additional
				amounts to eliminate remainder of fiscal year 2007 funding shortfalls
							(A)In
				generalThe Secretary shall
				allot to each remaining shortfall State described in subparagraph (B) such
				amount as the Secretary determines will eliminate the estimated shortfall
				described in such subparagraph for the State for fiscal year 2007.
							(B)Remaining
				shortfall state describedFor purposes of subparagraph (A), a
				remaining shortfall State is a State with a State child health plan approved
				under this title for which the Secretary estimates, on the basis of the most
				recent data available to the Secretary as of the date of enactment of this
				paragraph, that the projected federal expenditures under such plan for the
				State for fiscal year 2007 will exceed the sum of—
								(i)the amount of the
				State's allotments for each of fiscal years 2005 and 2006 that will not be
				expended by the end of fiscal year 2006;
								(ii)the amount of the
				State's allotment for fiscal year 2007; and
								(iii)the amounts, if
				any, that are to be redistributed to the State during fiscal year 2007 in
				accordance with paragraphs (1) and (2).
								(C)Appropriation;
				allotment authorityFor the purpose of providing additional
				allotments to remaining shortfall States under this paragraph there is
				appropriated, out of any funds in the Treasury not otherwise appropriated, such
				sums as are necessary for fiscal year
				2007.
							.
				(b)Conforming
			 amendmentsSection 2104(h) of such Act (42 U.S.C. 1397dd(h)) (as
			 so added), is amended—
				(1)in paragraph
			 (1)(B), by striking subject to paragraph (4)(B) and;
				(2)in paragraph
			 (2)(B), by striking subject to paragraph (4)(B) and;
				(3)in paragraph
			 (5)(A), by striking and (3) and inserting (3), and
			 (4); and
				(4)in paragraph (6),
			 by striking and (3) and inserting (3), and
			 (4).
				
